DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 6-8, and 15-16 (and Claims 3-5, 9-14, and 17-20 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Each of these claims are indefinite for the following reasons:
(A) In step (b) of each of Claims 1, 6, and 15, the term “a likely failure mode” is utilized.  In Claims 6 and 15, step (e) further utilizes the term “in proximity to”.  Claims 2, 7, and 16 further utilize the term “likely to manifest symptoms”.  Each of these three terms are subjective terms that render each of these claims indefinite.  Appropriate corrections are required.
(B) Claim 8 includes the phrase “the inspection plan for execution by the I-UAV based in part on the presentation and based in part on the implication”; however, Claim 8 is dependent upon Claim 7, which already states “the inspection plan for execution by the I-UAV based in part on the presentation and based in part on the demonstration plan”.  This creates indefiniteness because it is unclear as to whether the implication has replaced the demonstration plan or if it is adding the implication as yet another requirement for the inspection plan to be based.  For purposes of compact prosecution Examiner is interpreting Claim 8 to require the demonstration plan from Claim 7 as well as the presentation (from independent Claim 6) as well as the new requirement for the implication, to all be part of the basis for the and based in part on the demonstration plan (per Claim 8)).  Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sidoti et al. (US 2019/0166752), herein “Sidoti”, in view of Loud et al. (US 9738381), herein “Loud”.
Regarding Claims 1, 6, and 15 (each independent), Sidoti discloses a method for inspecting (“monitoring an aerial application task being performed by an agricultural aircraft pilot over a target area using data provided by a dedicated unmanned aerial vehicle and recommending corrective actions based on the data to ensure the task is performed correctly and to decrease a level of risk while the task is ongoing”, Paragraph 1) a utility UAV (U-UAV) (agricultural aircraft 110, “The pilot may be, for example…an onboard artificial intelligence pilot”, Paragraph 24, “wherein the second aerial vehicle is an artificial intelligence controlled aerial vehicle”, Claim 16) using an inspection UAV (I-UAV) monitoring unmanned aerial vehicle 108), the method comprising the following operations performed by a computer system: (per Claims 1 and 6) (“may be implemented in a computer, such as, for example, aerial application management server 104 in FIG. 1 or data processing system 200 in FIG. 2”, Paragraph 90) / an inspection (see citation to Paragraph 1 as shown above) system (“The present invention may be a system, a method, and/or a computer program product”, Paragraph 13) comprising a utility UAV (U-UAV) (agricultural aircraft 110, “The pilot may be, for example…an onboard artificial intelligence pilot”, Paragraph 24, “wherein the second aerial vehicle is an artificial intelligence controlled aerial vehicle”, Claim 16), an inspection UAV (I-UAV) (monitoring unmanned aerial vehicle 108) carrying a sensor (imaging sensor 112), and a computer system configured to perform the following operations: (per Claim 15) (“may be implemented in a computer, such as, for example, aerial application management server 104 in FIG. 1 or data processing system 200 in FIG. 2”, Paragraph 90)

(a) using flight data from the U-UAV (“Aerial application manager 218 controls the process of monitoring an aerial application task being performed by an agricultural aircraft over a target area using data received from a dedicated unmanned aerial vehicle and recommending corrective actions based on the received data to ensure that the aerial application task is performed as intended and to decrease risk levels while the task is ongoing”, Paragraph 34, “Aerial application manager 218 controls the unmanned aerial vehicle, which continuously transmits sensor data and a video stream of images, which the imaging device captures, to aerial application manager 218”, Paragraph 35, “Illustrative embodiments utilize dedicated unmanned aerial vehicles, such as drones, and cognitive technologies to monitor aerial application tasks performed by agricultural aircraft over a target area. The dedicated unmanned aerial vehicles provide continuous aerial application task feedback. Illustrative embodiments dynamically recommend flight adjustments to the agricultural aircraft pilot based on the continuous feedback”, Paragraph 73) and a system behavior and failure model that models (per Claims 1, 6, and 15) nominal and failure behavior of systems (per Claim 1) / system behavior and failure (per Claims 6 and 15) of the U-UAV to identify an event associated with failure of a component of the U-UAV (component failure event) and calculate a probability of the component failure event happening onboard the U-UAV (per Claims 1, 6, and 15) (“Aerial application manager 218 runs );

(b) using an I-UAV sensor model of a sensor carried by the I-UAV to generate a presentation representing a likely failure mode of a system of the U-UAV in terms of sensor output associated with the component failure event (per Claim 1) / (b) using an I-UAV sensor model of a sensor carried by the I-UAV to generate a presentation representing a likely failure mode in terms of sensor output associated with the component failure event (per Claim 6) / (b) using an I-UAV sensor model of the sensor carried by the I-UAV (imaging sensor 112; also see discussion below pertaining to Loud) to generate a presentation representing a likely failure mode in terms of sensor output associated with the component failure event (per Claim 15) (i.e. a timeline to include hypothetical timeline that includes a poor score; “Aerial application manager 218 records a timeline using the data it receives from the agricultural aircraft and the monitoring UAV. Aerial application manager 218 may share a timeline with another remote aerial application management server. It should be noted that a timeline is hypothetical when the timeline does not entirely consist of situations and events observed in reality. Hypothetical timeline data 240 represent a timeline that starts from a chain of situations and events observed in reality, but proceed forward with a series of situations and events obtained through predictions and simulations”, Paragraphs 49-50, “The evaluate current timeline score function takes a current timeline and evaluates the situation reached at the end of the current timeline to generate a score. The evaluate current timeline score function returns a numeric score in a range between zero (0) and one (1). A zero score indicates an extremely bad situation and a score of one indicates an extremely good situation…The evaluate current timeline score function takes into account…degree of safety associated with the agricultural aircraft”, Paragraphs 58-59; also see discussion below pertaining to Loud);

(c) generating an inspection plan for execution by the I-UAV based in part on the presentation (per Claims 1, 6, and 15) (i.e. the route the monitoring unmanned aerial ); and (per Claim 1)

(d) controlling the I-UAV to operate in accordance with the inspection plan (per Claim 1) / (d) converting the inspection plan into inspection control signals for controlling the I-UAV and the sensor carried by the I-UAV; (e) controlling the I-UAV in accordance with the inspection control signals to place the sensor in proximity to the U-UAV at a location specified by the inspection plan; and (f) activating the sensor carried by the I-UAV in accordance with the inspection control signals to acquire data while the sensor is at the location specified in the inspection plan (per Claims 6 and 15) (i.e. the control signals sent to the monitoring unmanned aerial vehicle from the aerial application manager to ensure its sensors are continuously monitoring (i.e. collecting appropriate data) the agricultural aircraft while it is flying its mission; “Aerial application manager 218 analyzes the streamed video received from the monitoring unmanned aerial vehicle by applying pattern recognition to identify the agricultural aircraft within the target area…If aerial application manager 218 determines that the agricultural aircraft is outside the field of view of the video camera on the monitoring unmanned aerial vehicle, then aerial application manager 218 starts maneuvering the monitoring unmanned aerial vehicle so that the agricultural aircraft is inside the field of view of the imaging device”, Paragraph 36).

While Sidoti discloses using an I-UAV for monitoring the U-UAV during an aerial application task, to include mistakes and/or high risk level events/probabilities (“Aerial application manager 218 , Sidoti does not specifically disclose that the I-UAV monitoring includes specific events associated with failure of a component of the U-UAV.  However, Loud teaches the use an I-UAV to detect specific component failure events based on additional sensor data deliberately collected by the I-UAV per a component inspection plan including a pre-programmed autonomous path to one or more specific locations [of said monitored components] (“providing an unmanned aerial vehicle (UAV) having an acoustic receiver attached thereto; and positioning the unmanned aerial vehicle at a specific location so that the acoustic receiver collects acoustic data…at the specific location”, Abstract, “Acoustic data is also collected to identify areas in need of repair”, Column 1 Lines 53-54, “The remote control of UAV 102, 202…can be operated autonomously…UAV 102, 202 can be pre-programmed to fly to pre-selected locations…at which data collection is carried out…UAV 102, 202 can be positioned at a specific location so that an acoustic receiver collects acoustic data…at the specific location”, Column 3 Lines 55-64, “A "selected acoustic signature" 412A could be set to, for example, identify a sound having an amplitude higher than the maximum amplitude and/or a frequency higher than the maximum frequency, which may indicate a repair at that location should be investigated. As indicated, a number of selected acoustic signatures 412A, 412B could be employed to identify a variety of situations”, Column 7 Lines 23-30, “Each collection system 100, 200 can also be equipped ).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the sensor array of the I-UAV of Sidoti to include the use of additional sensors that can be used to additionally and particularly monitor for signs of a failure of a monitored component, as taught by Loud, in order to enable the I-UAV of Sidoti to monitor not just the quality of an aerial application task executed by a U-UAV, but also to monitor any component/-s that may be determined to be in need of repair based on the additional sensor data collected by the I-UAV, thus improving the likelihood of the necessary repairs being made before the U-UAV fails completely, while adding more utility to each mission of the I-UAV.
Regarding Claims 2, 7, and 16, Sidoti as modified by Loud teaches the method as recited in claims 1 and 6 and the system as recited in claim 15, respectively, and Sidoti further discloses: comprising (per Claims 2 and 7) / wherein the computer system is further configured to (per Claim 16)

generate/-ing a demonstration plan representing a course of action to be taken by the U-UAV that is likely to manifest symptoms associated with the component failure event (“Illustrative embodiments dynamically provide recommendations to the agricultural aircraft pilot in response to the illustrative embodiments identifying potentially risky or dangerous situations or events that may lead to undesirable or disastrous results”, Paragraph 76; also see discussion/citations above found within the prior art rejection to the independent claims pertaining to Loud),

“The…AI pilot controlling the monitoring unmanned aerial vehicle may act on and follow warnings and/or recommendations provided by the remote aerial application management computer”, Paragraph 77).
Regarding Claims 3-4, 10, and 17-18, Sidoti as modified by Loud teaches the method as recited in claim 2 (per Claims 3-4), the method as recited in claim 7 (per Claim 10), and the system as recited in claim 16 (per Claim 17), and Sidoti further discloses: wherein the course of action to be taken by the U-UAV comprises operating the component of the U-UAV in an operational state specified by the demonstration plan (per Claim 3) / further comprising: (per Claim 4, dependent on Claim 3) / wherein the computer system is further configured to perform the following operations: (per Claim 17) converting the demonstration plan into component control signals for controlling the component of the U-UAV; and controlling the component of the U-UAV in accordance with the component control signals to operate in the operational state specified by the demonstration plan (per Claim 4, dependent on Claim 3, and Claim 17) / wherein (per Claim 10) / wherein the computer system is further configured such that (per Claim 18, dependent on Claim 17) / a/the component of the U-UAV is operated in an/the operational state specified by the demonstration plan while the sensor is acquiring data at the location specified in the inspection plan (per Claim 10 and Claim 18, dependent on Claim 17) (“precision flying is needed to ensure that the aerial application delivers the desired quantity of product over the target area, without applying any of the product outside of the target area. For example, an agricultural aircraft pilot needs to fly at low altitude to reduce unintended dispersion of the product, which may be moved by wind gusts, especially when spaying the product”, Paragraph 3, “Measures to be carried out to increase the quality of the aerial application task are determined based on the first sensor data. The measures are outputted while the aerial application task is ongoing so that the aerial application task can be adapted while the aerial application task occurs”, Paragraph 5, “Agricultural aircraft 110 performs the aerial application task using product applicator apparatus 114 to deploy product 116 over target area 118”, Paragraph 25, “Possible mistakes aerial application manager 218 may consider are, for example: spillage of the product outside the target area; delivering too much or too little of the product over a section of land within the target area; missing a section of land within the target area; and aerial maneuvers that put the agricultural aircraft at risk…aerial application manager 218 communicates the mistake the agricultural aircraft pilot is at ).
Regarding Claims 5, 8-9, and 19, Sidoti as modified by Loud teaches the method as recited in claims 1, 7, and 6 and the system as recited in claim 15, respectively, and Sidoti further discloses: further comprising (per Claims 5 and 8-9) / wherein the computer system is further configured to (per Claim 19)

use/-ing an operational goal model to generate an implication of a significance of the component failure event to achievement of operational goals (per Claims 5, 8-9, and 19) (user goal data 224, “storage 106 may store…user goal data”, Paragraph 27, “User goal data 224 are a set of data provided by the user corresponding to the aerial application task (e.g., field owner). User goal data 224 may include, for example, detailed specifications on the target area to be covered by the aerial application task and a quantity of the product to be delivered on the target area, along with acceptable tolerance ranges”, Paragraph 43, “Situation data 230 are a set of data that includes a timestamp and references user goal data 224, measurement data 226, and cloud feature data 228 at that particular point in time”, Paragraph 46; also see discussion/citations above found within the prior art rejection to the independent claims pertaining to Loud),

wherein operation (c) comprises generating the inspection plan for execution by the I-UAV based in part on the presentation and based in part on the implication (per Claims 5, 8-9, and 19) and based in part on the demonstration plan (per Claim 8) (“Illustrative embodiments utilize dedicated unmanned aerial vehicles, such as drones, and cognitive technologies to monitor aerial application tasks performed by agricultural aircraft over a target area. The dedicated unmanned aerial vehicles provide continuous aerial application task feedback. Illustrative embodiments dynamically recommend flight adjustments to the agricultural aircraft pilot based on the continuous feedback to ensure that the applied product is dispensed in the intended quantity, the target area is fully covered, and the applied product is not dispersed over unintended adjacent areas…Illustrative embodiments utilize the real-time monitoring of the aerial product application task ).

Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Sidoti in view of Loud, as evidenced by Beckman et al. (US 9422055), herein “Beckman”.  Additionally/alternatively, Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sidoti in view of Loud further in view of Beckman.
Regarding Claim 11, Sidoti as modified by Loud teaches the method as recited in claim 10, and Loud further teaches:

wherein the sensor is capable of detecting sounds and the component of the U-UAV produces sounds during operation of the component (“an unmanned aerial vehicle (UAV) including a flight control system; and an acoustic receiver attached to the unmanned aerial vehicle for collecting acoustic data from the industrial machine, wherein the flight control system is configured to identify a specific location relative to the industrial machine that is a source a specific acoustic signature emanating from the industrial machine”, Column 2 Lines 23-30).

Loud does not specifically teach: the method further comprising turning off motors onboard the I-UAV to improve a signal-to-noise ratio at the sensor.  However, Loud teaches other known equivalent alternatives to turning off motors onboard the I-UAV to improve a signal-to-noise ratio at the (acoustic) sensor, such as utilizing acoustic filters (“an acoustic filter attached to the acoustic receiver and the unmanned aerial vehicle for filtering unwanted sound from the acoustic data”, Column 2 Lines 16-19, “each acoustic filter 136, 236 may be preset to filter unwanted sound that is expected to be collected, and may be adjusted (manually or automatically) during or after the operation to adjust the filtering. "Unwanted sounds" may include any sound wave having an amplitude and/or frequency that is not desired to be collected or may cause unwanted interference. For example, unwanted sounds may be related to the UAV, such as but not limited to: propulsion or aerial control noises such as rotor wash, wind rush about the UAV, and precipitation interacting with the UAV. Unwanted sounds also may be related to parts of the industrial machine for which acoustic data collection is not desired, e.g., acoustic data from a ) and/or to utilize a boom that extends the acoustic sensor far enough away from the I-UAV to eliminate unwanted sounds (“acoustic collection systems 100, 200 may include a boom member 140, 240 coupled to UAV 102, 202 for positioning microphone 134, 234 of acoustic receiver 130, 230 a distance from UAV 102, 202”, Column 4 Lines 40-43, “Boom member 140, 240 may have any length necessary to reduce or eliminate recording of unwanted sounds, which may include any of the aforementioned sounds but, in particular, unwanted sounds related to the UAV such as but not limited to: propulsion or aerial control noises such as rotor wash, wind rush about the UAV, and precipitation interacting with the UAV. The length of boom member 140, 240 may depend on the propulsion and controls used on the UAV, anticipated environmental conditions such as wind and/or precipitation, the lift capacity of the UAV, among other factors”, Column 4 Lines 51-61).  As there are only a finite number of ways to reduce unwanted noise when an inspection UAV is trying to analyze sound data of one or more components of another aircraft in flight, each leading to the same outcome (i.e. useful sound data), one of ordinary skill in the art at the time of filing would find that it would be obvious to try any one or more of these finite number of methods for eliminating the unwanted noise, such as substituting the acoustic filter/-s and/or the boom of Loud with the process of turning off motors onboard the inspection UAV, in order to make sure the acoustic data is actually helpful (“raw acoustic data collected may not be of much use for acoustic analysis because it contains unnecessary sounds of, for example, a repair tool on the UAV, the UAV propulsion system, etc.”, Column 1 Lines 63-66).  It should be noted that according to MPEP 2144.06(II) ‘SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE’, “An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)”.

While not necessary for the above rejection but merely as an evidencing reference to support the above obviousness rationale (and/or alternatively, as a modifying reference, for the same reasons as presented in the above paragraph), Beckman describes that it is known that varying the speed of one or more motors in a UAV can reduce unwanted sounds (such as would be necessary to accomplish the task described above) (“This disclosure is directed to varying a speed of one or more motors in an unmanned aerial vehicle (UAV) to reduce unwanted sound (i.e., noise) of the UAV. A UAV may include motors coupled with propellers to ).

Claims 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sidoti in view of Aalund et al. (US 10124893), herein “Aalund”.
Regarding Claims 12-13, Sidoti as modified by Loud teaches the method as recited in claim 10, and Sidoti remains silent in that, but Aalund teaches:

wherein the sensor is capable of detecting vibrations and the component of the U-UAV produces vibrations during operation of the component (per Claim 12) / wherein the sensor is capable of detecting temperatures and the component of the U-UAV produces variations in temperature during operation of the component (per Claim 13) (“As the UAV performs operations during a stage of the mission plan, sensor data may be collected by sensors identified as being associated with subsystem(s) used to perform those operations. Although not an exhaustive list, the UAV may include sensors configured to collect data related to external forces, strain, structural integrity, vibration, temperature, humidity, electric current, voltage, rotations per minute (or other suitable rotation rate), imagery, or the like”, Column 2 Lines 42-50).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method of Sidoti with the use of additional sensors such as those that can detect vibrations and/or detect temperature variations, as taught by Aalund, in order to provide additional non-imagery data that may also be useful within a data analysis when a UAV is in a monitoring/inspecting mode (for similar reasons as already described with respect to the additional sensors taught by Loud).

Regarding Claim 14, Sidoti as modified by Loud teaches the method as recited in claim 6, but Sidoti remains silent in that, but Aalund teaches:

“Sensor data collected from sensors on the UAV may be provided as input for a predictive model associated with a particular subsystem. The predictive model may output a failure prediction indicating a likelihood, and in some cases, a time by which failure of the subsystem is predicted to occur given the sensor data”, Abstract, “various operations may also include managing other components and subsystems of the UAV 200, such as a sensor system 201… sensor system 201 may include accelerometer(s), gyroscope(s), thermostat(s), vibration sensor(s), stress gauge(s), strain gauge(s), structural integrity sensor(s), external force sensor(s), humidity sensor(s) electrical current sensor(s), voltage sensor(s), rotation sensor(s) (e.g., for determining rotations per minute (RPM) of a mechanical device such as a propeller), and the like… At least some of the sensors of the sensor system 201 may be configured to collect sensor data pertaining to a particular subsystem of the UAV 200”, Column 8 Lines 34-36/46-52 and Column 9 Lines 4-7).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method of Sidoti to further map sensor/subsystem capabilities with a sensor model, as taught by Aalund, in order to better predict when specific sensor/subsystems of the U-UAV will fail and no longer be able to function properly (and/or no longer be able detect what they normally would detect when not in a failed state).

Regarding Claim 20, Sidoti as modified by Loud teaches the system as recited in claim 15, and Sidoti further discloses:

wherein the U-UAV acquires the flight data during operation of the U-UAV (“The agricultural aircraft communicates its instrumentation and sensor data to aerial application manager 218”, Paragraph 35).

Sidoti remains silent in that, but Aalund teaches:  wherein the U-UAV comprises a health management system (“Techniques are described for assessing the health of an unmanned vehicle such as an unmanned aerial vehicle (UAV). In some embodiments, sensors corresponding to subsystems of the UAV may be utilized to assess the health of a particular subsystem”, Abstract).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the system of Sidoti with a health management system of the U-UAV that acquires flight data during operation, as taught by Aalund, in order to enable not only the monitoring of the quality of the task being completed by the U-UAV but to also monitor the health of the components of the U-UAV.

Response to Arguments
Applicant's respectfully submitted remarks/arguments and amendments to the claims, filed 1 April 2021, have been fully considered but they are not persuasive.
Firstly, Applicant’s remarks pertaining to “a likely failure mode”, “likely to manifest symptoms”, and “in proximity to” argue that these terms are definite rather than subjective and indefinite due to the quantity of previously existing patents that utilize similar language.  This argument has not been found persuasive.  Whether particular language is subjective or not is not measured by the number of existing patents that include similar language, as every case is different and there may be other limitations that define these subjective phrases.  For example, “likely” is certainly subjective alone, but may become definite if a later limitation defined it such as stating “wherein likely is determined to be the most probable of all possibilities”, “wherein likely is determined to be a probability greater than 50% chance of occurring”, or the like.  As such, the Examiner holds that these phrases are indeed subjective and indefinite as currently written, and has maintained the 35 USC 112(b) rejection against Claims 1-2, 6-7, and 15-16 pertaining to the use of these terms.
Secondly, Applicant asserts that the previously made 35 USC 112(b) rejection against Claims 2, 5, 7-9, 16, and 19 is now moot and can be withdrawn in view of the corrective amendments made to these claims.  Examiner agrees that the corrections made have rendered this particular rejection moot, and has withdrawn it.  It should be noted that the additional rejection under 35 USC 112(b) against Claim 8 was not addressed by Applicant’s response and it has thus not been withdrawn as it is still applicable.
Finally, Applicant’s remarks pertaining to the previously made prior art rejections under both 35 USC 102 and 35 USC 103 are now moot because the independent claims have been amended to require that the components of the U-UAV are monitored to detect impending failure of a component, whereas Sidoti only discloses that the quality of an aerial application task is monitored, and thus cannot anticipate or render obvious the instant claims.  In rebuttal, Examiner states that while Sidoti discloses using an I-UAV for monitoring the U-UAV during an aerial application task, to include mistakes and/or high risk level events/probabilities (“Aerial application manager 218 runs a simulation to predict…application manager 218 also determines a risk level associated with , Sidoti does not specifically disclose that the I-UAV monitoring includes specific events associated with failure of a component of the U-UAV.  However, Loud, already of record, teaches the use an I-UAV to detect specific component failure events based on additional sensor data deliberately collected by the I-UAV per a component inspection plan including a pre-programmed autonomous path to one or more specific locations [of said monitored components] (“providing an unmanned aerial vehicle (UAV) having an acoustic receiver attached thereto; and positioning the unmanned aerial vehicle at a specific location so that the acoustic receiver collects acoustic data…at the specific location”, Abstract, “Acoustic data is also collected to identify areas in need of repair”, Column 1 Lines 53-54, “The remote control of UAV 102, 202…can be operated autonomously…UAV 102, 202 can be pre-programmed to fly to pre-selected locations…at which data collection is carried out…UAV 102, 202 can be positioned at a specific location so that an acoustic receiver collects acoustic data…at the specific location”, Column 3 Lines 55-64, “A "selected acoustic signature" 412A could be set to, for example, identify a sound having an amplitude higher than the maximum amplitude and/or a frequency higher than the maximum frequency, which may indicate a repair at that location should be investigated. As indicated, a number of selected acoustic signatures 412A, 412B could be employed to identify a variety of situations”, Column 7 Lines 23-30, “Each collection system 100, 200 can also be equipped with a variety of other common control and data acquisitions systems. For ).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the sensor array of the I-UAV of Sidoti to include the use of additional sensors that can be used to additionally and particularly monitor for signs of a failure of a monitored component, as taught by Loud, in order to enable the I-UAV of Sidoti to monitor not just the quality of an aerial application task executed by a U-UAV, but also to monitor any component/-s that may be determined to be in need of repair based on the additional sensor data collected by the I-UAV, thus improving the likelihood of the necessary repairs being made before the U-UAV fails completely, while adding more utility to each mission of the I-UAV.  As such, the Examiner is not persuaded by this argument and has updated the prior art rejections in the instant application to now include this modification to Sidoti using Loud.
While not necessary for current 35 USC 103 rejections to the claims except for Claims 12-14 and 20, the Examiner would like to make note that the Aalund reference provides significant details relating to the assessing of failure probabilities of specific components, often significantly better than the Loud reference discussed above, and so when considering potential future amendments to the claims, Examiner urges Applicant to also consider the possibility of using Aalund as a further modifying reference within additional/alternative prior art rejections to all of the claims that are currently only rejected using Sidoti in view of Loud.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663